ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201911304513.0, filed on December 17, 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Reasons for Allowance
Claims 1 – 10 are allowed in light of the application filed on April 6, 2021. 
The following is an Examiner’s statement of reasons for allowance: The application incorporates detailed subject matter of an image stitching and visualization process which is based on multiple pairs of binocular cameras.  
Prior art reference Fine et al. (US 10,373,362 B2) teaches the binocular disparity value is computed with reference to the cameras that captured the overlapping images being stitched. The mapping is performed for the area(s) in proximity to each of the stitches of each overlapping region 
The closest prior art Fine et al. (US 10,373,362 B2) and Kato (US 10,027,949 B2) do not disclose the claimed element, “calculating a homography matrix H according to the internal parameters and external parameters of each binocular camera, the placement angle between the cameras, and a scene plane distance d; and the value range of d is 8-15 m; dividing each image into blocks with a size of B1 * B2, taking the divided blocks as nodes of a graph, performing graph cut to find a local optimal solution, then continuing to divide each node corresponding to an optimal stitching line corresponding to B1 * B2 until a final block size is equal to a pixel value, and finding a global optimal solution by finding the local optimal solution each time; using the homography matrix H to perform image coordinate system transformation of the disparity images; stitching the optimal stitching line; and adding the stitched disparity information to obtained visible light images”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While an image stitching and visualization process was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425